Per curiam.
The plaintiff in this suit is claiming interest on the sum of money found to be due him by the Government for the property taken from him, and in support of that claim cites the court to the case of United States v. Rogers, 255 U. S. 163. In that case the court says: “ It is unquestionably true that the United States upon claims made against it can not, in the absence of a statute to that end, be subjected to the payment of interest.” And further, “In the present case thé landowners did not sue upon a claim against the Government, as was the fact in United States v. North America Transportation & Trading Co., 253 U. S. 330.”
This is a case in which a claim is made against the Government. The statute forbids the payment of interest in such a case, and until Congress provides otherwise this court can not ignore the statute.
Judgment will be awarded plaintiff in the sum of $22,905, being the difference between the amount found to be the value of the property taken and the sum which plaintiff has received. And it is so ordered.